Citation Nr: 0205594	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1979.  He also had active duty for training from 
August to November 1975.

This appeal arose from a January 1992 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA), Regional Office and Insurance Center (ROIC), which 
denied entitlement to service connection for PTSD, 
schizophrenia, and a right knee disorder.  The veteran 
testified at a personal hearing at the RO in April 1992; in 
October 1992, the hearing officer issued a decision which 
continued to deny entitlement to the benefits sought.  Rating 
actions were issued in February and August 1993 and in 
January 1995, which confirmed the denials.  In November 1999, 
this case was remanded to the RO by the Board of Veterans 
Appeals (Board) for further evidentiary development.  
Following compliance with this remand, the case was 
readjudicated by the Decision Review Officer (DRO) in 
February 2002, at which time the denials of the requested 
benefits were confirmed.


FINDINGS OF FACT

1.  The first manifestations of the veteran's current 
psychiatric disorders began many years after service, and the 
psychiatric disorders are not the result of a disease or 
injury in service.

2.  There is no credible supporting evidence of the 
occurrence of the stressors the veteran claims caused his 
PTSD.

 3.  The veteran does not have a knee disability that is the 
result of a disease or injury he had in service.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability, to include 
PTSD, was not incurred in or aggravated by the veteran's 
periods of service, nor may such a disorder be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.304(f), 3.307, 3.309 
(2001).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he suffers from a psychiatric 
disorder, variously diagnosed as depression, schizophrenia 
and PTSD, which had its onset during service.  He has also 
alleged that he suffers from a right knee disorder as a 
result of an inservice injury.  Therefore, he believes that 
service connection is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

Psychiatric disorder

The veteran's service personnel records show that he served 
in Korea from December 21, 1977 to December 21, 1978.  His 
military occupational specialty (MOS) was infantryman.

The service medical records reveal that the veteran was 
psychiatrically normal at the time of his April 1975 
examination for active duty for training.  He was also found 
to be normal when he was examined at the completion of his 
active duty for traing in 1975.  He was examined for service 
in November 1977 and the entrance examination was within 
normal limits.  An undated record showed his complaints of 
back pain.  At that time, he noted that he was under much 
pressure and was having difficulties with his social life.  
He stated that he had decreased appetite, a decreased 
interest in sex and expressed his desire to be alone.  He 
indicated that he did not like his current post and that he 
wanted a transfer.  The assessment was depression.  In April 
1978, he was noted to be receiving weekly counseling for 
depression.  The separation examination performed in June 
1979 made no reference to any psychiatric complaints and the 
objective examination was normal.

The veteran was admitted to a VA facility between April and 
May 1991 for drug dependence rehabilitation.  He indicated 
that he had been using drugs, primarily cocaine, for the past 
13 years.  He had suffered a personal tragedy two years ago 
and his abuse had worsened since then.  The diagnosis was 
drug dependence, cocaine, continuous; observation for drug 
withdrawal.

VA examined the veteran in June 1991.  During this 
examination, he stated that, while he was stationed at Ft. 
Lewis, he had been engaged in training when they were all 
told to "hit the dirt."  When he did so, he said that he 
landed on a rotting corpse.  He stated that there were three 
bodies that had been there for quite some time.  He commented 
that he had had recurrent dreams about this and tended to 
avoid any reminders of it.  He referred to numbness of 
general responsiveness, detachment from others, a restricted 
affect (demonstrated by an inability to love others), 
symptoms of increased arousal, and trouble concentrating.  
The mental status examination noted no problems with 
conversation; he was able to cooperate with the examiner and 
displayed normal speech.  He commented that he was somewhat 
depressed all the time.  He had some insight, no 
hallucinations and minimal paranoia.  The diagnoses were PTSD 
and cocaine abuse in remission.

The veteran testified at a personal hearing at the RO in 
April 1992.  When he was serving in Korea, he stated that one 
of his duties was to patrol the demilitarized zone (DMZ), 
with about 13 others.  During one of these patrols, he and an 
officer, while leaving the rest of the patrol under cover, 
approached a Korean in the DMZ.  The officer tried to 
converse with the Korean; he then shot this civilian at 
point-blank range.  The officer told the veteran that nothing 
had happened and dragged the body into the woods.  The 
veteran stated that he had been spattered with blood, which 
he wiped off before returning to the rest of the patrol.  No 
one else saw this reported incident.  He stated that he wrote 
up the incident and turned his statement over to the company 
clerk; he never heard anything else about it.  He was 
subsequently transferred, where he did gate guard duty for 
three months.  When he returned to the company, he discovered 
that the officer involved had been transferred two days after 
he had been.  After this incident, he reported that he became 
anti-social and began to use drugs.  He was then returned to 
the States, where he served at Ft. Lewis.  He noted being on 
training maneuvers when they were told to "hit the dirt;" 
as he did so, he fell onto decomposing corpses.  These bodies 
were taken away and he never heard anything else about them.  
He stated that he had seen a psychiatrist in Korea, but had 
sought no treatment after his transfer to the States.  Since 
service, he indicated that he had been unable to hold a job, 
leaving due to his temper and drug use.  He stated that he 
had dreams about the Korean being shot.

In May 1992, the RO contacted the authorities at Ft. Lewis to 
confirm the incident involving the corpses in the woods.  
Later that month, the Department of the Army responded that a 
records search had yielded no results.  If this incident had 
occurred, it would have been reported to the Military Police, 
whose records are destroyed five years after a reported 
incident.  There were no records for the veteran's unit 
because that unit had subsequently been inactivated.

The veteran was hospitalized at a VA facility between 
November 1992 and January 1993.  It was noted that he been 
living at a Mission, where he had also been employed part-
time as a security guard.  Following his last discharge, he 
had experienced the rapid onset of crying spells, trouble 
sleeping and depression.  He stated that he was tired of his 
symptoms and his frequent suicidal ideas.  He was coherent 
and goal directed, but he stated that he had nightmares about 
the officer shooting the Korean civilian.  His Wellbutrin was 
increased, although he remained depressed and in a disabled 
mindset for the next one and one-half months.  However, his 
condition gradually improved.  The diagnoses were major 
depressive disorder, recurrent and passive dependent 
personality disorder.

During a June to July 1993 VA hospitalization, the veteran 
admitted to a history of cocaine abuse and suicidal ideation.  
He commented that he had been suicidal ever since witnessing 
the shooting of a Korean civilian by an officer.  He said 
that he had nightmares and intrusive thoughts about this 
incident.  He no longer trusted people, felt depressed and 
helpless and had no interest in activities.  He admitted that 
he had last used cocaine the day prior to admission.  He 
reported hearing a whispered conversation that was directed 
towards him.  The family history was positive for 
schizophrenia (a brother).  The mental status examination 
noted that he did not attend to internal stimuli.  He seemed 
bored.  There was no agitation and his mood was depressed, 
with a flat, restricted and appropriate affect.  He described 
vague suicidal thoughts, but his cognition was grossly 
intact.  He tended to minimize his drug use.  The diagnosis 
was cocaine abuse.  

The veteran was re-admitted between September and November 
1994 for the treatment of cocaine abuse.  The diagnoses were 
drug dependence, cocaine, continuous; depression; and PTSD.  
During an April 1995 Mental Health Clinic Intake evaluation, 
the veteran reported the two stressors noted above (the 
inservice shooting and falling onto rotting corpses).  He was 
pleasant and cooperative.  His motor activity was decreased, 
his mood was slightly depressed and his affect was 
appropriate but constricted.  His thoughts were goal directed 
and his judgment was impaired by cocaine abuse.  He was aware 
of his drug problem and expressed a desire for help.  The 
diagnoses were depression disorder, not otherwise specified 
and cocaine dependence.  In September 1996, he returned to 
the VA emergency room with a worsening mood, suicidal 
ideation and decreased energy of four weeks duration.  He 
again reported being bothered by the shooting of the Korean 
in service and by the suicide of a cousin several years 
before.  He described his mood as "awful," his affect was 
restricted and his speech was spontaneous and soft, although 
he had minimal production.  The diagnoses were depression and 
cocaine abuse; rule out major depressive disorder with 
psychotic features; rule out substance induced mood disorder; 
rule out substance induced psychotic disorder; rule out PTSD 
with exacerbation.

A February 1997 VA hospital report diagnosed the veteran as 
suffering from schizophrenia; PTSD; and cocaine abuse.  He 
was admitted for detoxification, but left against medical 
advice.  In June 1997, he returned to the hospital, 
complaining of depression, with anhedonia, suicidal ideation 
and feelings of hopelessness.  He admitted to long cocaine 
use.  He also asserted that he had nightmares and flashbacks 
concerning the shooting of a Korean civilian by a superior 
officer.  He reported "voices" which were not true 
hallucinations.  The mental status examination found that he 
was dejected and tearful.  His affect was restricted and 
depressed.  Cognition was intact and insight and judgment 
were impaired.  The diagnoses were depressive disorder, not 
otherwise specified; substance induced mood disorder versus 
dysthymia, doubt major mood disorder; cocaine abuse, rule out 
dependence; PTSD (provisional); rule out personality disorder 
with narcissistic features.

In August 1999, the veteran reported to a VA facility with a 
history a multiple past suicide attempts and a long history 
of cocaine abuse.  He also reported intrusive thoughts of the 
officer shooting a Korean civilian in service.  He admitted 
to hypervigilance and personality changes since his release 
from service.  He also referred to multiple life-stressors, 
to include his father's cancer, his brother's schizophrenia, 
unemployment and drug abuse which caused him to be depressed.  
He appeared to be preoccupied with getting disability and 
with the veracity of his "right" to government support.  
The mental status examination noted poor hygiene, psychomotor 
agitation and his tendency to be overly cooperative.  His 
mood was described as depressed and his affect was euthymic 
(which was incongruent with the described mood).  His speech 
was normal in volume and inflection, although it was 
circumstantial.  He claimed to have auditory hallucinations.  
The diagnoses were PTSD; rule out malingering; rule out 
factitious.

In 2000, the veteran was treated at a VA hospital in July, 
August and September.  In July, he was diagnosed with a 
psychosis, not otherwise specified; depression, not otherwise 
specified; cocaine dependence; and borderline personality 
disorder by history.  He left the hospital when he was told 
that a bed was not available; he was angry, expressing his 
need to be admitted.  In August, he reported auditory 
hallucinations, but he denied any suicidal ideation.  He was 
cooperative and joked at times.  The diagnosis was PTSD.  At 
the time of his admission on September 19, the mental status 
examination noted asymmetry of the facies, limited intellect, 
depression, and odd affect, auditory hallucinations and 
suicidal ideation.  The admission diagnoses were psychosis, 
not otherwise specified; cocaine abuse; PTSD; and borderline 
personality disorder.  On September 25, he again referred to 
the shooting incident, as well as falling on the dead bodies 
at Ft. Lewis.  The mental status examination noted that he 
seemed grossly appropriate until pressed about his chaotic 
life, at which point he became tearful while discussing his 
inservice traumas.  He commented that he often felt "up and 
down," and was only cheerful around other veterans.  He 
denied any current suicidal intent.  The diagnoses were 
noncombat PTSD; intermittent suicidality; guilt feelings' 
paranoid schizophrenia; and cocaine abuse.  During this 
hospitalization his medications were altered, and he 
displayed significant improvement.  The discharge diagnoses 
were psychosis, not otherwise specified and history PTSD.



Right knee

A review of the veteran's service medical records do not show 
any complaints of or treatment for an injury to the right 
knee.  The April 1975 and November 1977 entrance examinations 
and the September 1975 and June 1979 separation examinations 
all noted that the lower extremities were within normal 
limits.

In June 1991, the veteran submitted a statement in which he 
indicated that he had hurt his knee in 1977 while on 
maneuvers in Korea.  That same month, a former Army Chaplain, 
who was working at a Mission where the veteran resided, 
indicated that it was obvious that the veteran had suffered a 
leg injury.

During an April to May 1991 VA hospitalization, the veteran 
referred to a painful knee.  VA examined him in June 1991.  
He complained of pain, aching and swelling of the right knee.  
He also noted that it would occasionally give way and that 
walking or running would aggravate it.  He stated that he had 
originally injured the knee in 1977, when he struck it 
against a rock.  The physical examination noted that he had a 
slight limp.  The diagnosis was residual injury to the right 
knee, strain, associated with intermittent synovial 
irritation and synovitis of the right knee.

The veteran testified at an RO hearing in April 1992.  He 
stated that he had injured the right knee in 1977, when he 
was on training maneuvers in the rain.  The ground was wet 
and he slipped when the ground gave way, thus hurting his 
knee.  A medic wrapped the joint, but he had to walk back 
five miles to the base.  He was placed on sick call; he 
stated that the knee was wrapped and he spent a couple of 
months on crutches.  He commented that he had not sought 
treatment after his release from service because his mother 
was a physical therapist and she provided treatment for him.  
At the time of the hearing, he indicated that he was wearing 
a knee brace and he was using a cane for ambulation.  He 
referred to swelling of the knee at night.

The record included a November 1992 x-ray of the veteran's 
right knee, which was noted to be normal.  During a September 
to November 1994 VA hospitalization, he was noted to ambulate 
with a cane.  It was commented that he had osteoarthritis of 
the right knee, for which he took analgesics on an "as 
needed" basis.  A June 2000 x-ray found no evidence of a 
fracture or other osseous or arthritic abnormality.  During a 
September 2000 VA hospitalization, he reported having trouble 
with his right knee ever since a fall in service.  He wore a 
knee brace and ambulated with a cane.


Relevant law and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2001).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be...reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

For the reasons expressed immediately below, further 
development of this case for compliance with VCAA is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).



(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

By virtue of the Statement of the Case (SOC) issued in 
February 1992 and the Supplemental Statements of the Case 
(SSOC) issued in December 1992, March and September 1993, 
February 1995, June 1999 and February 2002, the veteran and 
his representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims on appeal.  This case was also remanded for 
additional evidentiary development by the Board in November 
1999.  The SOC and the SSOCs also notified the veteran of the 
pertinent law and regulations, as well as his due process 
rights.  In view of this development, the veteran and his 
representative have been made aware of the evidence and 
information needed to substantiate the claims.   

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran was accorded a VA examination in June 
1991.  There are also of record various VA hospitalization 
reports.  There is no indication that there is any relevant 
evidence which currently exists and which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing 
conducted at the RO in April 1992.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been fully 
developed.  For these reasons, no further development of the 
claims is warranted.


Discussion

Acquired psychiatric disability, to include PTSD

The veteran does not suffer from a chronic psychiatric 
disorder, to include PTSD, which can be related to his 
periods of service.  The veteran was seen for feelings of 
depression in service.  At that time, he had indicated that 
he was under pressure, was unhappy with his assignment and 
wanted a transfer and was having trouble with his social 
life.  This evidence therefore suggests the presence of a 
disorder in service.  The veteran has been seen since service 
for complaints of depression, thus indicating the existence 
of a current disorder.  However, the question arises as to 
whether the complaints in service resulted in the development 
of a "chronic" condition, such that service connection 
would be justified.  The Board finds that the evidence of 
record does not support a finding of chronicity in this case.  
While it is true that the veteran had complaints of feeling 
depressed in service, apparently in 1978, the remainder of 
the service medical records are silent as to any further 
complaints and, significantly, at the time of the separation 
examination in June 1979 he made no mention of any 
psychiatric complaints and the objective examination was 
within normal limits.  There were then no complaints of a 
psychiatric nature until the 1990's, several years following 
his discharge.  The silence of these records argues against a 
finding of chronicity in this case.  The veteran is not 
competent, as a layperson, to state that he developed chronic 
depression that had its onset in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There was also some 
suggestion in the record that the veteran might suffer from 
schizophrenia.  However, this disorder was not present in 
service, nor was it diagnosed to a compensable degree within 
one year of his separation from active duty.  Moreover, the 
veteran is not competent to state that he developed 
schizophrenia to a compensable degree during the one year 
presumptive period (particularly when the objective evidence 
does not support this).

Despite the fact that the veteran has not established 
chronicity, his claim could still be granted "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
As noted there was some indication that the veteran 
experienced some depression in service; he was diagnosed with 
depression in the 1990's.  However, there is no continuity of 
symptomatology in this case to which to relate the current 
depression.  The veteran was discharged from service in 1979 
and did not complain about depression again until the 1990's.

In addition, service connection for PTSD is not warranted.  
The objective evidence of record leaves no doubt that the 
veteran was not engaged in combat.  He had only peacetime 
service.  Clearly, the veteran never "engaged in combat with 
the enemy," which has been defined as requiring that a 
veteran had personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
Once it is found that a veteran had not been engaged in 
combat with the enemy, that veteran's lay testimony, standing 
alone, is not enough to establish the occurrence of an 
inservice stressor.  The record must contain service records 
or other reliable sources which corroborate the veteran's 
testimony as to the occurrence of the claimed inservice 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd 
124 F 3d. 228 (Fed. Cir. 1997).  In the instant case, the 
veteran has testified to two inservice stressors:  the 
shooting of a Korean civilian by a superior officer at the 
DMZ, and falling onto decomposing bodies during training 
maneuvers at Ft. Lewis.  However, neither of these claimed 
stressors have been corroborated by any other evidence.  The 
veteran could not provide the names of other members of the 
patrol in Korea who might have heard the shooting; he also 
admitted that no one else had witnessed this incident.  He 
also could not or would not mention the name of the officer 
involved.  He claimed to have written the event down and 
stated that he had turned this over to the company clerk; 
however, there is no record of this and absent some other 
evidence to substantiate the veteran's story, any attempt to 
find this alleged report would be futile.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim..").  The RO sent an inquiry to Ft. 
Lewis concerning the veteran's assertion that he had fallen 
on decomposing bodies while training there.  However, the 
Department of the Army responded in May 1992 that, if this 
had been reported to the military police, the report would 
have been destroyed five years after the incident.  Moreover, 
it was indicated that there were no records pertaining to the 
veteran's unit available since this unit had been 
inactivated.  Therefore, the record clearly does not contain 
any corroboration that the veteran experienced or witnessed 
an event which resulted in a response of intense fear, 
helplessness or horror.  

The record does contain more than one diagnosis of PTSD.  
However, this diagnosis is not supported by documentation of 
a corroborated stressor.  Rather, it appears to have been 
made based upon history as provided solely by the veteran.

As a consequence, based upon the above reasons and bases, it 
is found that the preponderance of the evidence is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.


Right knee disability

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for a right knee disability.  The 
veteran has claimed that he injured his knee in 1977 when he 
fell during training maneuvers.  He stated that the knee was 
subsequently wrapped and that he used crutches for a couple 
of months.  However, the service medical records make no 
mention of such an injury.  Moreover, at the time of his June 
1979 separation examination, his lower extremities were noted 
to be normal.  While he was diagnosed as having the residuals 
of an injury to the right knee, with synovial irritation and 
synovitis, at the time of the June 1991 VA examination, there 
is no objective evidence which shows that any injury was 
incurred in service.  Therefore, because there is no 
indication in the record that any injury was sustained in 
service, service connection for any current knee disorder 
cannot be granted.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability.

ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.

Service connection for a right knee disability is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

